Citation Nr: 1018861	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 25, 2007, 
for the award of death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from July 1940 to August 1945.  
He died in November 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In a January 2010 statement, the representative indicated 
that the appellant contends the Veteran's death was service-
connected.  The matter of whether new and material evidence 
has been received to reopen a claim for service connection 
for the cause of the Veteran's death therefore is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran died in November 2000.

2.  Entitlement to death pension benefits was denied in an 
unappealed June 2001 decision.

3.  A claim, formal or informal, seeking death pension 
benefits was not thereafter filed by the appellant or any 
representative until June 25, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
2007, for the award of death pension benefits have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.1, 3.151, 3.152, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA did not provide the appellant with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board points out, however, that 
this appeal rises from the grant of entitlement to death 
pension benefits.  Once the claim was substantiated through 
the grant of death pension benefits in December 2007, and the 
appellant was assigned an effective date for that grant, VA 
had no further notice obligations under 38 U.S.C.A. § 5103(a) 
with respect to the appellant's disagreement with the 
effective date assigned.  The record reflects that the 
appellant did receive the notice to which she is entitled 
under 38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 
Vet. App. at 490-91; 38 C.F.R. § 3.159(b)(3)).

The Board also points out that in communications on file, the 
appellant has demonstrated actual notice of the information 
and evidence necessary to substantiate the claim.  In her 
notice of disagreement in particular, she expressed knowledge 
of the importance of the date of claim versus the date 
entitlement arose, and argued that the latter should be 
accepted in her case.  Given that the appellant has shown she 
is aware of what information and evidence would support her 
claim, the Board finds that she has not been prejudiced by 
any notice deficiency in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that the pertinent facts are not in dispute.  The 
appellant does not contend that she filed a claim earlier 
than June 25, 2007 (other than the one denied in the June 
2001 action), and evidence documenting when she was admitted 
to a nursing home is already on file.  As for the nursing 
home itself, as will be noted later, it is a state nursing 
home, and not a VA facility, and therefore any outstanding 
records held by the facility could not at this point 
establish the presence of an earlier claim for death pension 
benefits.  The appellant has not identified any outstanding 
evidence for VA to obtain, and there is otherwise no 
indication of any such evidence.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Veteran died in November 2000.  On December 11, 2000, the 
appellant, his surviving spouse, submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
On the form, she claimed that his death was caused by 
service.  She completed the portion of the form for reporting 
income, and indicated that she earned more than $60,000.

In a June 2001 decision, entitlement to death pension 
benefits was denied because of the appellant's excessive 
income.  The appellant did not initiate an appeal of that 
action.  In January 2003 her former representative challenged 
a June 2001 denial of entitlement to Dependency and Indemnity 
Compensation benefits, but did not reference death pension 
benefits.  In October 2004, the appellant requested a copy of 
the Veteran's claims file, but did not mention death pension. 
The next communication from either the appellant or any 
representative was on June 25, 2007.

On June 25, 2007, the appellant submitted a claim of 
entitlement to death pension benefits.  Along with the 
application were documents showing she was admitted to a 
nursing home beginning in November 2004.  In a December 2007 
decision, VA granted entitlement to death pension benefits, 
with an assigned effective date of June 25, 2007.

The appellant contends that an effective date of October 2003 
should be assigned because that is the date she entered a 
nursing home.  She contends that had she been aware that she 
could receive such benefits once she entered the nursing 
home, she would have applied sooner.  She suggests that VA 
workers who knew of her admission to a nursing home were 
responsible for advising her of her right to file a claim, 
but did not.  Her daughter contends that the appellant was 
unaware of her right to seek death pension benefits until 
June 2007, and that the date of admission to the nursing 
home, namely the date entitlement arose, should be accepted 
as the proper date for the death pension award.

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

A specific claim in the form prescribed by VA's Secretary 
must be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.152.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2009).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 5110(a) (West 2002); 38 
C.F.R. § 3.400.

For awards based on claims received between October 1, 1984 
and December 9, 2004, the effective date of an award based on 
a claim for non service-connected death after separation from 
service shall be the first day of the month in which the 
veteran's death occurred if the claim is received within 45 
days after the date of the veteran's death; otherwise, it is 
the date of receipt of the claim.  For awards based on claims 
received on or after December 10, 2004, the effective date of 
an award based on a claim for nonservice-connected death 
after separation from service shall be the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of the veteran's 
death; otherwise, it is the date of receipt of the claim.  38 
C.F.R. § 3.400(c)(3).

Entitlement to death pension benefits was denied in a June 
2001 action by VA.  The appellant was notified of that 
decision and of her appellate rights with respect thereto, 
but she did not appeal.  She does not contend otherwise.

Following the June 2001 denial, no further communication from 
the appellant or any representative concerning death pension 
benefits was received until June 25, 2007.  The appellant 
does not contend otherwise.  The Board has reviewed the 
record but finds no other communication which can be 
construed as a claim for the referenced benefits prior to 
June 25, 2007.  The Board acknowledges the appellant's 
contention that she has been in a VA nursing facility since 
October 2003, but points out that the Colorado State Veterans 
Nursing Home at Fitzsimons, to which she apparently was 
admitted in November 2004 (and which is the same facility she 
believes she has been in since October 2003), is not a VA 
facility; it is a state-run nursing home operated by the 
Colorado Department of Human Services, Office of State and 
Veterans Nursing Homes.  Consequently, VA is not on 
constructive notice of any records for the appellant from 
that facility, including the fact of her admission.  Even if 
the nursing home were a VA facility, any records, including 
the fact of her admission, could not constitute an informal 
claim under provisions of 38 C.F.R. § 3.157(b), as death 
pension benefits had not been allowed prior to December 2007.

In short, the date of claim in this case is June 25, 2007.

The appellant contends that the effective date should instead 
be commensurate with the date she was admitted to a nursing 
home.  She alleges this date is October 2003, although as 
already noted, the documents she submitted show she was 
admitted to the facility in November 2004.  Regardless, even 
assuming that entitlement arose upon her admission to a 
nursing home, the applicable law provides that it is the date 
of claim which controls where the claim is filed after 
December 2004 and more than one year after the Veteran's 
death.  In consequence, the law precludes assignment of an 
effective date earlier than the June 25, 2007 claim.

The Board acknowledges the appellant's contention that VA 
personnel should have advised her of her right to file a 
claim.  Even assuming that any persons she met on and after 
her admission to the nursing home were employed by VA, VA 
does not, unfortunately, have a general obligation to provide 
her with such notification.  The Board also points out that 
she appears to have been aware that she could file for death 
pension benefits, as she did just that in December 2000.

In sum, following the unappealed June 2001 denial of the 
claim for death pension benefits, the appellant next filed a 
claim seeking such benefits on June 25, 2007.  As the 
appellant's successful claim was filed after December 2004, 
and more than one year following the Veteran's death, the 
applicable law specifies that the effective date for the 
award of death pension benefits is the date of receipt of the 
claim.  Accordingly, the preponderance of the evidence is 
against assignment of an effective date earlier than June 25, 
2007, for the award of death pension benefits.


ORDER

Entitlement to an effective date earlier than June 25, 2007, 
for the award of death pension benefits is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


